Mr. Justice Belaval
delivered the opinion of the Court.
Appellant alleges that he performed certain professional assessment work at the request of defendant-appellee, through an intermediary. The most reasonable inferences from the evidence show that the alleged intermediary in this case, a real-estate broker, procured from appellant the preparation of such work in order to make more attractive an offer of sale which he made to appellee.
We have examined painstakingly the possibility that the conduct of the parties gave rise to an unjust enrichment, but we are convinced that the situation of facts which pro*543duces the unjust enrichment in this class of extracontractual relationship — profit by another’s work without pay — is an interested interpretation of certain circumstances rather than a reasonable consequence of the evidence. The inference drawn from the evidence which the accretion of the obligee’s patrimony seeks to establish, juridical basis of the obligation ope legis of the enrichment, is directly contradicted by the latter’s testimony.
For the reasons stated, the judgment rendered by the Superior Court of Puerto Rico, San Juan Part, on January 3, 1963, will be affirmed.